OFFICE   OF THE   ATTORNEY       GENERAL        OF TEXqS
                                           AUSTIN                                  p&      &4 4473   ,;I
                                                                                   L

GCRALO  c. MANN
 .1.oa*.. ..“*..‘                                                   March 13, 1939

        Ecmora-bla  J. 18. ‘Rleger
       ‘County Attorney
        Stephens Count;?
        Dreckenridge,   Toxae
       Dear Sir’:

                                      Opinion X0.     o-465    l4
                                                                         \
                                      he:   Itrson    ce+iialiiy              as
                                            school    trustee u3tiss          he


                                                                vter   in said



       who 15 qualified      In
       poll tax receipt,
       sohoor district?




                                   tax in order to be eligl.ble       to the ~office of
                                              and in confomity     \%ith your requsst
        ~‘9 have studikd the statl;t6 r;entloned,    an? we are of the sme opio-
        ion 8s that harcdofore    expressed by Xr. hlsu?,. therefore        vie now hold
        that it is. nececccry  for a pcrron to hold 9 ?Oll. tcr receipt in Gr-
        der to qualify as a school     trustee   of a cOnlr:Gn SctOGl   district.
                                                               Yours   very    truly



                                                          EY
                                                                         Ceo.       5, Ccrry
                                                                                   Assiztallt
        CS3:r”G
. Hmorab~le J. M. Rieger, b?aroh0, 1939, Page 2


 A?'IFROVED:
  (elgned) Gerald Cd ?t%rin,
 ATTOR!GT GEXWAL OF TEXAS



           ,




       .